Treat, C. J. Walsh prosecuted an appeal from the decision of a justice of the peace, imposing upon him a fine of ten dollars for an assault and battery. The appeal bond was in the penalty of forty-two dollars, and recited a judgment for the same amount. The Circuit Court refused leave to amend the bond, and dismissed the appeal. Those decisions are assigned for error. The bond was clearly defective. It did not clearly describe the j udgment appealed from. There was a material variance between the judgment rendered by the justice, and the one referred to in the condition of the bond. The Court properly refused to allow the bond to be amended. The sixty-fifth section of the fifty-ninth chapter of the Revised Statutes applies only to appeals in civil cases. Appeal bonds in criminal cases are governed by the provisions of the ninety-ninth- section of the same chapter, which do not authorize them to be amended. The case of Swafford v. The People, 1 Scammon, 289, is directly in point. The present statute is precisely like the one, under which that decision was made. The judgment is affirmed with costs. Judgment affirmed.